Exhibit 10.1
logojpega02.jpg [logojpega02.jpg]




September 19, 2017
Robert Kraft     
64 Reilly Road
Cincinnati, OH 45215
 
Re: Offer Letter
Dear Rocky:
We are pleased to offer you a position with The Hillman Group, Inc. (“Hillman”
or the “Company”) as the Chief Financial Officer and Treasurer of the Company,
reporting to the Chief Executive Officer. You will be based at the Company’s
corporate headquarters, which are in Cincinnati, Ohio.
In accordance with our discussions, set forth below are the terms and conditions
of your employment. This letter, and the exhibits attached hereto, when signed
by you, will constitute your employment agreement with the Company (this
“Agreement”).
1.Start Date. We look forward to a start date no later than November 1, 2017
(the “Start Date”) as mutually agreed. Your employment with the Company shall be
on an at-will basis. The terms of your employment hereunder shall be governed by
the laws of the State of Ohio.


2.Time Commitment to Duties. You shall devote all of your business time to the
proper and efficient performance of services under this Agreement.


3.Base Salary. Your initial Base Salary shall be at the rate of $415,000 per
annum, commencing as of the Start Date. Your Base Salary may be increased from
time to time by the Board of Directors of the Company (the “Board”) or the
Compensation Committee of the Board (the “Compensation Committee”).


4.Annual Performance Bonus.
(a)Amount. Commencing with the fiscal year of the Company that commences on or
about January 1, 2018 and for each complete calendar year of your employment,
you shall have the opportunity to earn an annual bonus (the “Annual Performance
Bonus”) pursuant to the terms of a performance-based bonus plan. The bonus plan
will provide for performance-based targets to be agreed to annually by the Chief
Executive Officer and the Board. If 100% of such bonus targets are met in a
year, you shall be entitled to a bonus equal to 60% of your Base Salary for that
year. If the Company and its subsidiaries perform at a level in excess of 100%
of the bonus targets, you shall be entitled to a higher amount of bonus
compensation up to a maximum of 120% of your Base Salary for that year


1

--------------------------------------------------------------------------------




in accordance with the bonus plan. You shall be entitled to bonus compensation
in a reduced amount if the Company and its subsidiaries perform at a level that
is less than 100% of the bonus targets but in excess of a minimum level
established by the Board.
(b)Payment. The amount of any Annual Performance Bonus in respect of a calendar
year shall be paid to you in a lump sum payment at the same time that other
members of senior management receive annual bonuses generally which shall be as
soon as reasonably practicable after the Company’s audited financial statements
for such year are finalized, subject to your continued employment through the
payment date (except as otherwise provided in Section 9 hereof).


5.Benefits. You shall be entitled to participate in all employee benefit plans,
practices and programs maintained by the Company, as in effect from time to
time. In addition, you shall be eligible to participate in the Company’s
deferred compensation plan and the executive supplemental long term disability
plan and you shall receive a company car or car allowance not to exceed $700 per
month.


6.Business Expenses. You shall be entitled to reimbursement for all reasonable
and necessary out-of-pocket business expenses incurred by you in connection with
the performance of your duties hereunder in accordance with the Company’s
expense reimbursement policies and procedures.


7.Vacation. You shall be entitled to twenty (20) working days of paid vacation
per annum, accruing in accordance with the Company’s vacation policy.


8.Equity Participation.


(a)You will be eligible to participate in the HMAN Group Holdings, Inc. Equity
Investment Plan (the “Investment Plan”) and HMAN Group Holdings, Inc. 2014
Equity Incentive Plan (the “Equity Plan”), subject to the terms of the Equity
Plan, the Nonqualified Stock Option Award Agreement (the “Option Award
Agreement”), the terms of the Shareholders Agreement (the “Shareholders
Agreement”) and Subscription Agreement (the “Subscription Agreement”) (all
attached hereto). Capitalized terms used but not otherwise defined in this
Section 8 shall have the meanings ascribed thereto in the Shareholders
Agreement, Subscription Agreement, Equity Plan, Option Award Agreement and the
Investment Plan.


(b)In consideration of you entering into this Agreement, and as an inducement to
join the Company, on the Start Date, Hillman will grant to you 3,000
Nonqualified Stock Options at a strike price of $1,000 per share subject to the
terms and conditions of the Shareholders Agreement, the Equity Plan, and the
Option Award Agreement which will set forth the terms of such award.


2

--------------------------------------------------------------------------------






(c)You recognize that this right to participate in the Equity Plan described
herein is an additional benefit that you would not have been entitled to but for
the execution of this Agreement.


(d)In consideration of you entering into this Agreement, and as an inducement to
join the Company, on the Start Date, Hillman will grant you the right to make an
equity investment in a minimum of $50,000 worth of Common Shares subject to the
terms and conditions of the Shareholders Agreement, Subscription Agreement, and
the Investment Plan which will set forth the terms of such award.


9.Termination of Employment.


(a)Termination of Employment. Your employment hereunder may be terminated by
either the Company or by you at any time and for any reason; provided that,
unless otherwise provided herein or in the event of a termination for “Cause,”
either party shall be required to give the other party at least thirty (30) days
advance written notice of any termination of your employment. Upon termination
of your employment, the Company will pay you, in a lump sum, within thirty (30)
days after such termination of employment, (1) any Base Salary earned but not
yet paid and (2) the amount of any business expenses incurred by you prior to
such termination that were incurred in accordance with the Company’s policies
and which have not yet been reimbursed (collectively, (1) and (2) being, the
“Unpaid Amounts”).


(b)Severance Upon Termination Without Cause or Resignation With Good Reason. If
your employment is terminated by the Company without “Cause,” or if you resign
with Good Reason (as such terms are defined in the Shareholders Agreement and
the Equity Plan), in addition to the Unpaid Amounts and subject to your
compliance with the Restrictive Covenant Agreement referenced in Section 10 of
this Agreement and your execution of a release of claims in favor of the
Company, its affiliates and their respective officers and directors in a form
provided by the Company (the “Release”) and such Release becoming effective and
irrevocable in accordance with its terms within sixty (60) days following the
date of termination, you shall be entitled to receive (i) continued Base Salary
for one year (twelve months) following the date of termination. Severance is
payable in equal installments in accordance with the Company’s normal payroll
practices, which shall commence on the date that is sixty (60) days following
such termination of employment, provided that, prior to the date the Release has
become effective and irrevocable, the first installment payment shall include
all amounts of Base Salary that would otherwise have been paid to you during the
period beginning on the date of termination and ending on the first payment date
if no delay had been imposed; and (ii) a prorated portion of


3

--------------------------------------------------------------------------------




the bonus for the year in which termination occurs as determined pursuant to
Section 4(a) above. (the “Prorated Bonus”). The Prorated Bonus shall be paid in
a lump sum as soon as reasonably practicable after the Company’s audited
financial statements for such year are finalized but in no event earlier than
sixty (60) days following such termination date.


10.Restrictive Covenant Agreement. Prior to the issuance of the equity awards
set forth in Section 8, you agree to execute the Restrictive Covenant Agreement
attached to the Option Award Agreement as Exhibit B.


11.Assignment and Binding Effect. This Agreement shall be binding upon and inure
to the benefit of you and your heirs, executors, administrators, estate,
beneficiaries, and legal representatives. Neither this Agreement nor any rights
or obligations under this Agreement shall be assignable by either party without
the prior express written consent of the other party. This Agreement shall be
binding upon and inure to the benefit of the Company and its successors, assigns
and legal representatives. Notwithstanding the foregoing, the Company may assign
this Agreement to any existing or future subsidiary or affiliate of the Company,
any purchaser of all or substantially all of the Company’s business or assets,
any successor to the Company or any assignee thereof, whether direct or
indirect, by purchase, merger, consolidation, operation of law, or otherwise.


12.Choice of Law. This Agreement is made in Delaware and shall be construed and
interpreted in accordance with the laws of Delaware. Each of the parties hereto
agrees to the exclusive jurisdiction of the state and federal courts located in
the State of Delaware for any and all actions between the parties. Any
controversy or claim arising out of or relating to this Agreement or the breach
thereof, whether involving remedies at law or in equity, shall be adjudicated in
Delaware. The parties hereby irrevocably waive any objection they may now or
hereafter have to the laying of venue of any such action in such court(s), and
further irrevocably waive any claim they may now or hereafter have that any such
action brought in such court(s) has been brought in an inconvenient forum.


13.Integration. This Agreement contains the entire agreement of the parties
relating to the subject matter of this Agreement, and supersedes all prior oral
and written employment agreements or arrangements between the parties. This
Agreement cannot be amended or modified except by a written agreement signed by
you and the Company.


14.Waiver. No term, covenant or condition of this Agreement or any breach
thereof shall be deemed waived, except with the written consent of the party
against whom the waiver is claimed, and any waiver of any such term, covenant,
condition or breach shall not be deemed to be a waiver of any preceding or
succeeding breach of the same or any other term, covenant, condition or breach.


4

--------------------------------------------------------------------------------




No failure to exercise, delay in exercising, or single or partial exercise of
any right, power or remedy by either party hereto shall constitute a waiver
thereof or shall preclude any other or further exercise of the same or any other
right, power or remedy.


15.Severability. The unenforceability, invalidity or illegality of any provision
of this Agreement shall not render any other provision of this Agreement
unenforceable, invalid or illegal.


16.Tax Withholding. The Company shall deduct or withhold the minimum statutory
amount to satisfy federal, state or local taxes required by law or regulation to
be withheld with respect to any payment or benefit provided hereunder.


17.Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall together constitute an
original hereof.


18.Section 409A of the Code. The Company intends for this Agreement to comply
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
in accordance with the regulations and guidance promulgated thereunder
(collectively “Section 409A”). In no event whatsoever will the Company be liable
for any additional tax, interest or penalties that may be imposed on you under
Section 409A or any damages for failing to comply with Section 409A.


19.General Obligations. As an employee, you will be expected to adhere to the
Company’s standards of professionalism, loyalty, integrity and honesty. You will
also be required to comply with the Company’s policies and procedures. Further,
your employment is contingent upon successful completion of the Company’s
application process including a pre-employment background check and providing
proof of your eligibility to work in the United States.
[the remainder of this page intentionally left blank.]














5

--------------------------------------------------------------------------------










We are pleased to offer you this opportunity and look forward to our long and
mutually rewarding relationship.
Very truly yours,


THE HILLMAN GROUP, INC.




By: /s/ Greg Gluchowski
                        Greg Gluchowski
                        CEO and President


                    


ACCEPTED AND AGREED:


ROBERT KRAFT:




/s/ Robert Kraft


Date: 10-2-17




6